Case 5:20-cv-00768-TJH-PVC Document 9-10 Filed 04/14/20 Page 1 of 6 Page ID #:276


     1   SAMIR DEGER-SEN*                       AHILAN ARULANANTHAM
         samir.deger-sen@lw.com                 (SBN 237841)
     2   WILLIAM M. FRIEDMAN*                   aarulanantham@aclusocal.org
         william.friedman@lw.com                MICHAEL KAUFMAN
     3   LATHAM & WATKINS LLP                   (SBN 254575)
         555 Eleventh Street, NW                mkaufman@aclusocal.org
     4   Suite 1000                             JESSICA KARP BANSAL
         Washington, D.C. 20004-1304            (SBN 277347)
     5   Tel: 202.637.2200                      jbansal@aclusocal.org
         Fax: 202.637.2201                      MICHELLE (MINJU) CHO
     6                                          (SBN 321939)
         AMANDA BARNETT (SBN 319046)            mcho@aclusocal.org
     7   amanda.barnett@lw.com                  ACLU Foundation of Southern
         JESSIE CAMMACK (SBN 329794)            California
     8   jessie.cammack@lw.com                  1313 West 8th Street
         LATHAM & WATKINS LLP                   Los Angeles, CA 90017
     9   355 South Grand Avenue, Suite 100      Telephone: (213) 977-9500
         Los Angeles, California 90071-1560
   10    Tel: 213.485.1234
         Fax: 213.891.8763
   11
       Attorneys for Plaintiffs-Petitioners
   12 *Pro hac vice application forthcoming
   13
                          UNITED STATES DISTRICT COURT
   14                    CENTRAL DISTRICT OF CALIFORNIA
   15
      KELVIN HERNANDEZ ROMAN,                   )   Case No. 5:20-cv-00768
   16 BEATRIZ ANDREA FORERO                     )
      CHAVEZ, MIGUEL AGUILAR                    )   ADELANTO COVID
   17 ESTRADA, on behalf of themselves and      )
      all others similarly situated,            )   DECLARATION OF LUIS
   18                                           )   LOPEZ SALGADO
                    Petitioners-Plaintiffs,     )
   19                                           )
      v.                                        )
   20                                           )
      CHAD F. WOLF, Acting Secretary, U.S.      )
   21 Department of Homeland Security;          )
      MATTHEW T. ALBENCE, Deputy                )
   22 Director and Senior Official Performing   )
      the Duties of the Director, U.S.          )
   23 Immigration and Customs Enforcement;      )
      DAVID MARIN, Director of the Los          )
   24 Angeles Field Office, Enforcement and     )
      Removal Operations, U.S. Immigration      )
   25 and Customs Enforcement; and JAMES        )
      JANECKA, Warden, Adelanto ICE             )
   26 Processing Center,                        )
                                                )
   27               Respondents-Defendants.     )
                                                )
   28
Case 5:20-cv-00768-TJH-PVC Document 9-10 Filed 04/14/20 Page 2 of 6 Page ID #:277


    1                    DECLARATION OF LUIS LOPEZ SALGADO
    2            I, LUIS LOPEZ SALGADO, hereby declare:
    3            1.   I make this declaration based on my own personal knowledge and if
    4   called to testify I could and would do so competently as follows:
    5            2.   I am 40 years old and a citizen of Mexico. I entered the United States
    6   in 1981, when I was about a year old, and have lived in the U.S. ever since. I
    7   became a lawful permanent resident when I was 15 years old. Both of my parents
    8   are also lawful permanent residents, and my younger brother is a U.S. citizen. I
    9   currently reside with my mother in Los Angeles.
   10            3.   I have been diagnosed with human immunodeficiency virus (HIV), as
   11   well as post-traumatic stress disorder, anxiety, and depression.
   12            4.   Until my release from Adelanto ICE Processing Facility (Adelanto)
   13   on Friday, April 3, 2020, by a temporary restraining order issued by this Court, I
   14   had been detained at Adelanto since August 2018—a little over 1 year and 7
   15   months.
   16            5.   When I was released from Adelanto, ICE put a GPS monitor on my
   17   ankle.
   18            6.   I submit this declaration in support of a petition for a writ of habeas
   19   corpus and motion for a preliminary injunction based on the risks of serious illness
   20   and death due to the current COVID-19 pandemic that I, and others like me, face if
   21   detained in Adelanto.
   22   Living at Adelanto ICE Processing Facility
   23            7.   In Adelanto, I was detained in Adelanto West. I stayed in five
   24   different dorms throughout my detention. Twice, I had to be moved to new dorms
   25   because the guys in the dorm found out I was gay and wanted to beat me up. In the
   26   first four dorms where I stayed, I shared a cell with 3 other guys. In the last
   27   dorm—One Alpha—I was in a tiny cell all by myself. I was segregated in a single-
   28   person cell because of the homophobic threats I faced when I shared cells with

                                                   1
Case 5:20-cv-00768-TJH-PVC Document 9-10 Filed 04/14/20 Page 3 of 6 Page ID #:278


    1   other men. When I was released, I had been living in my single-person cell in One
    2   Alpha for several months.
    3         8.     My cell in One Alpha was only a little bit bigger than the size of a
    4   queen size bed. It was a similar width, and a little longer. There was very little
    5   room. There was a little toilet and sink in the cell. There were 25 guys in the One
    6   Alpha dorm, all segregated in single cells. If any guys in the dorm got into a fight
    7   or argument they’d lock down the whole dorm and I’d be isolated inside the small
    8   cell until the lockdown was over.
    9         9.     The cells in One Alpha were very close to each other. The doors were
   10   only about 1 foot apart. So, if I were standing at the door of my cell and my
   11   neighbor was standing at the door of his cell, we were just about a foot apart.
   12         10.    The detainees were responsible for cleaning everything in the dorm—
   13   the tables, the day room, the microwave, coffee pot, everything.
   14         11.    The detainees were also responsible for cleaning the showers. But it
   15   was really hard to keep them clean. They were always really unsanitary. The
   16   showers are always, always packed. They are so dirty. There are bodily fluids on
   17   the floor, lots of hair, dirty soap. Some people left wet clothes on the floor of the
   18   shower. The showers had a lot of mold.
   19         12.    I never saw a staff member clean the showers. They sprayed it with
   20   something every day, but they never cleaned the showers. The detainees were
   21   expected to do the cleaning. Similarly, the toilets were sometimes very dirty, with
   22   dried urine stuck on the toilet for days.
   23         13.    The tables in the eating area were sometimes very dirty. The
   24   detainees were responsible for cleaning them. I never saw a staff member clean
   25   the eating area.
   26         14.    We were supposed to have cleaning supplies, but about half the time I
   27   needed cleaning supplies there weren’t any. If we had to clean but there were no
   28   cleaning supplies available, we just did our best to clean with water. Additionally,

                                                    2
Case 5:20-cv-00768-TJH-PVC Document 9-10 Filed 04/14/20 Page 4 of 6 Page ID #:279


    1   when there were cleaning supplies, they were not freely available to the detainees.
    2   We had to ask the officers for permission to retrieve and use them. Some officers
    3   would give you cleaning supplies when you asked, but some would not. It
    4   depended on the officer. I frequently felt like I had to basically beg for access to
    5   the cleaning supplies.
    6         15.    Several times during my detention, we ran out of toilet paper.
    7   Sometimes, the officer wouldn’t give us more toilet paper even after we ran out. If
    8   that happened, I had to buy toilet paper from someone who had some.
    9         16.    I have had a lot of difficulty with getting adequate medical care at
   10   Adelanto. On several occasions, the medical staff forgot to refill my HIV
   11   medication, leaving me without medication for a few days or up to a week at a
   12   time. I believe the staff forgot to order my medication refills because there are so
   13   many people who need prescription medications at Adelanto. So sometimes
   14   getting my medication regularly refilled fell through the cracks.
   15         17.     Once, I needed to get medical attention because I had a great deal of
   16   pain in my stomach. The doctor said he’d schedule me for an appointment, but
   17   because Adelanto is so overcrowded, it took a long time. I had to wait about 1 or 2
   18   months just to be seen by anyone. It turned out my stomach pain was a swollen
   19   liver, which resulted in a hernia.
   20   Adelanto’s COVID-19 response
   21         18.    I noticed almost no changes when the COVID-19 pandemic began. I
   22   found about COVID-19 on the news. Adelanto staff didn’t tell us anything. At
   23   some point, they put up signs saying to cover your mouth if you sneeze, and if you
   24   wash your hands to throw the paper towel away. But they didn’t tell us about
   25   coronavirus. We learned about the virus from the news. It was not until the
   26   officers told us that family visits were being canceled that Adelanto told us
   27   anything about the virus.
   28         19.    I expected that the staff would clean the facility more often because of

                                                  3
Case 5:20-cv-00768-TJH-PVC Document 9-10 Filed 04/14/20 Page 5 of 6 Page ID #:280


    1   COVID-19, but that didn’t happen. When I was released from Adelanto last
    2   Friday, officers were still coming into the facility without masks. Occasionally
    3   they used gloves, but inconsistently. I never saw the officers clean anything except
    4   their own desks or belongings.
    5          20.   By the time I was released from Adelanto, detainees were not being
    6   given masks to protect themselves or others from COVID-19.
    7          21.   There was no hand sanitizer for detainees. There was hand sanitizer
    8   before you entered the dorm, but that was for the officers only.
    9          22.   When I learned about COVID-19, I was very scared. I knew that
   10   because of my HIV, if I got COVID-19 I could die. My immune system does not
   11   work like a healthy immune system. For my immune system to work properly, I
   12   have to be up to date on my medications. And Adelanto medical staff were not
   13   always refilling my medications regularly. Every time I failed to get a refill of my
   14   medications, I was really scared that my immune system would become weak and
   15   that I would get sick and struggle to recover. I was worried that the officers would
   16   bring in the virus. The officers are the ones who will spread COVID-19 to the
   17   detainees, because they’re the ones going out and then coming back into the
   18   facility.
   19          23.   After the COVID-19 pandemic was already everywhere, I remember
   20   some officers coughed and sneezed without covering their mouths. We detainees
   21   would ask them to cover their mouths, but some officers just ignored us.
   22   Release from Adelanto
   23          24.   I felt so happy when I learned I would be released from Adelanto. I
   24   prayed and prayed that I would be released. It was just my daughter’s birthday.
   25   She died when she was 7 months old. But this April 2 would have been her 14th
   26   birthday. I was released just a day after her birthday. That felt really special.
   27          25.   It feels so beautiful and wonderful to live with my mother again. It’s
   28   a beautiful feeling. I am still as happy as I was the day I was released.

                                                   4
Case 5:20-cv-00768-TJH-PVC Document 9-10 Filed 04/14/20 Page 6 of 6 Page ID #:281


    1         26.    I am eating much healthier food now that I am out of Adelanto. I am
    2   eating a lot of fruits and other food that is much more nutritious than what was
    3   available at Adelanto.
    4         27.    I am also able to keep far better hygiene habits than in Adelanto. We
    5   have Clorox wipes to clean surfaces, and we have hand sanitizer. My mom and I
    6   are very careful to keep everything very clean. We are also careful to stay six feet
    7   away from others. I am aware that I need to be very careful to minimize my
    8   chances of catching COVID-19.
    9
   10
   11         I declare under penalty of perjury of the laws of the State of California and
   12   the United States that the foregoing is true and correct. Executed this 12th day of
   13   April, 2020 in Los Angeles, California.
   14
   15
   16
   17                                          LUIS LOPEZ SALGADO
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                  5
